DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for Letters Patent filed on 16 November 2020. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The cross-reference to related application must be updated to reflect the current status of the related application.  
Appropriate correction is required.

N.B.: The application’s specification defines container as follow:
[par 0003] In container networks, such as those orchestrated by Kubernetes, service discovery is a key feature to enable two-way communication between micro-services.
[Par 0013] Containers can include minimal operating systems such as Linux, CoreOS or a Windows Server system Nano Server. To work, however, container systems need networking functionality to connect to other application across the network or cloud.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-13, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. hereinafter Rahman PUB Number 20180191666.

As per claim 1, Rahman teaches a method comprising: initiating, from a first container, a communication with a second container (see par 0064-0065, fig 7; request to use a home office printer (e.g. IoT device 172); gateway 181 searches LAN 180 and does not find the requested service); looking up, in a first local database, a location of the second container (par 0064-0065 discuss more than one device and device location); in response to the location of the second container not being present in the first local database, looking up, in a second local database, the location of the second container (par 0064-0065 discuss service not being found on LAN 180 (Local Area Network)); in response to the location of the second container not being present in the second local database, accessing a global database for the location of the second container (par 0065 discusses the query is forwarded by the car IoT gateway to the IoT cloud DNS-SD server/global database); in response to the location of the second container being present in the global database, processing the communication between the first container and the second container and populating the first local database and the second local database with the location information of the second container (see par 0065 and 0129; par 0065 discusses that cloud DNS-SD server will know of all other devices connected to its virtual discover Zone) . As per claim 2, Rahman teaches the method of claim 1, wherein the first container is on a first machine and the second container is on a second machine (see fig 12-13, IoT devices within elements 170, 175, and 180). As per claim 3, Rahman teaches the method of claim 2, wherein the first machine and second machine are in different locations (see fig 6, the devices are on a different machine). AS per claim 4, Rahman teaches the method of claim 2, wherein the first machine is in a first rack and the second machine is in a second rack (see fig 6 as well which show the machine on different rack). As per claim 5, Rahman teaches the method of claim 1, wherein the first container and the first local database are located on a first machine (see fig 6 and 12). AS per claim 6, Rahman teaches the method of claim 5, wherein the first machine and a second machine are located in a first rack and the second local database is located on the second machine (see fig 6 and 12). As per claim 8, Rahman teaches the method of claim 6, wherein populating the first local database and the second local database comprises: creating an empty packet; and transmitting the empty packet with segment routing information to the second machine and the first machine (see fig 8, par 0070). As per claim 11, it is a system of the method claim 1 discussed above. It is rejected under the same rationale.

As per claim 12, see the rejection of claim 5.
As per claim 13, Rahman teaches the system of claim 12, wherein the first machine and a second machine are located in a first rack and the second local database is located on the second machine (see fig 6 and 12).As per claim 15, Rahman teaches the system of claim 11, further comprising instructions, which when executed by the at least one processor causes the at least one processor to: create an empty packet; and transmit the empty packet with segment routing information to the second machine and the first machine (see fig 8, par 0070). As per claim 18, it is a non-transitory computer-readable medium of the method claim 1. It is rejected under the same rationale.

As per claim 20, Rahman teaches the at least one non-transitory computer readable medium of claim 19, further comprising instructions, which when executed by the at least one processor causes the at least one processor to: create an empty packet; and transmit the empty packet with segment routing information to the second machine and the first machine (see par 0070, fig 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9-10, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman.

As per claim 7, 14, and 19, Rahman does not disclose the global database is located on a third machine in a second rack. It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to locate the global database on a third machine in a second rack for convenience and design choice

As per claims 9, 16, Rahman discloses the method of claim 1, further comprising: initiating, from a third container, a communication with the second container; looking up, in the first local database, the location of the second container (see par 0064-0065 and 0129 for device communication). However, Rahman does not specifically discuss processing the communication between the first container and the third container based on the location of the second container being present in the first local database. It would be obvious to one of ordinary skill in the art at the effective time filing time of the invention for convenience while facilitating better data transfer and communication.
 As per claims 10, 17, Rahman teaches initiating, from a third container, a communication with the second container; looking up, in the second local database, the location of the second container (see par 0064-0065 and 0129). However, Rahman does not discuss processing the communication between the first container and the third container based on the specific location of the second container being present on the second local database. It would be obvious to one of ordinary skill in the art at the effective time filing time of the invention for convenience while facilitating better data transfer and communication.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454